UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 4, 2010 PREMIER ENERGY CORP. (Exact name of registrant as specified in its charter) Florida 333-145569 20-8724818 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 14785 Preston Road, Suite 550, Dallas, Texas75254 (Address of principal executive offices) (zip code) 972-789-5500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry Into a Material Definitive Agreement Item 2.01Completion of Acquisition or Disposition of Assets On November 4, 2010, Premier Energy Corp. (the “Company”) entered into an agreement and release (the “Agreement”) with Auxerre TradingLimited (“Auxerre”).Pursuant to the Agreement, the Company disposed of its entire interest in itssubsidiary, Karbon CJSC (“Karbon”), a corporation organized under the laws of the Russian Federation, and Auxerre, owner of107,406,000 shares of the Company’scommon stock (the “Auxerre Shares”),representing approximately 51% ownershipof the Company’sissued and outstanding common shares, returned the Auxerre Shares to the Company for cancellation.Except for the fact that Auxerre was a shareholder of the Company prior to close, no material relationship exists between Auxerre and the Company and/or its affiliates, directors, officers or any associate of an officer or director.In addition, Auxerre has released the Company from any claims that it may have and assumed all obligations, liabilities and losses of Karbon (“Existing Liabilities”) and agreed to indemnify the Company from any losses associated with the Existing Liabilities. Item 9.01Financial Statements and Exhibits (a)Financial Information of Business Acquired Not applicable. (b)Proforma Financial Information Unaudited CondensedPro Forma Balance Sheet as ofJune 30, 2010 (1) Unaudited CondensedPro Forma IncomeStatementfor the Six MonthsEnded June 30, 2010 (1) Unaudited Condensed Pro Forma Income Statement for the year endedDecember 31, 2009 (1) Notes to Unaudited Condensed Combined Pro Forma Financial Statements (1) Attached as Exhibit A following the signature page. (c)Shell Company Transactions. Not applicable. (d) Exhibits. Exhibit No. Description Agreement and Release entered by and between Premier Energy Corp. and Auxerre Trading Ltd. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER ENERGY CORP. Dated: November 18, 2010 By: /s/Dr.Anton Prodanovic Name:Dr.Anton Prodanovic Title: Chief Executive Officer and Director Title 3 EXHIBIT A Pro Forma Financial Information. Unaudited CondensedPro Forma Balance Sheet as ofJune 30, 2010 Unaudited CondensedPro Forma IncomeStatementfor the Six MonthsEnded June 30, 2010 Unaudited Condensed Pro Forma Income Statement for the year endedDecember 31, 2009 Notes to Unaudited Condensed Combined Pro Forma Financial Statements On November 4, 2010, the Premier Energy Corp. (“Premier” or the “Company”) disposed of its entire interest in itssubsidiary, Karbon CJSC (“Karbon”) acorporation organized under the laws of the Russian Federation, pursuant to an agreement and release dated November 4, 2010 by and between the Company andAuxerre TradingLimited (“Auxerre”), owner of107,406,000 shares of the Company’scommon stock,representing approximately 51% ownershipof the Company’sissued and outstanding common shares. Under the terms of the agreement, the Company shall transfer itsentire interestin Karbonto Auxerre for its 107,406,000 shares of the Company’s common stock. As a result of the disposition the Company will have no significant operations. The unaudited condensed pro forma statements of operations are presented reflecting the Company’scondensed audited income statement for the year ended December 31, 2009,the unaudited condensed incomestatementfor the six-month period ended June 30, 2010 as if the disposition had occurred on January 1, 2009.The unaudited condensedpro forma balance sheet gives effect to thedisposition of Karbon as if the transaction had taken place on June 30, 2010. The unaudited condensedpro forma financial data and the notes thereto should be read in conjunction withthe Company’s historical financial statements. The unaudited condensedpro forma financial data is based upon certain assumptions and estimates of management that are subject to change. The unaudited condensed pro forma financial data is presented for illustrative purposes only and is not necessarily indicative of any future results of operations or the results that might have occurred if the exchange transaction had actually occurred on the indicated date. A - 1 PREMIER ENERGY CORP. UNAUDITED PRO FORMA BALANCE SHEET Pro Forma Balance Sheet Pro Forma Balance Sheet June302010 Adjustments Notes June 30 2010 ASSETS Current Assets: Cash $ $ ) 1 $ Accounts and notes receivables, net ) 1 - Inventories ) 1 - Prepaid taxes and expenses ) 1 - Prepaid and other assets ) 1 - Total current assets Property, Plant and Equipment: Proven Oil and Gas properties ) 1 - Less- accumulated depletion, depreciation and amortization ) 1 - Other property, plant and equipment ) 1 - Less- accumulated depreciation ) 1 - - Deferred Income tax assets ) 1 - TOTAL ASSETS $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable ) 1 Short term borrowings ) 1 Short term account payable under out-of-court settlement ) 1 - Production taxes payable ) 1 - Long-Term Liabilities: Asset retirement obligations ) 1 - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock - - Common Stock ) 2 Additional Paid-in Capital Accumulated Deficit ) ) 1 ) Accumulated other comprehensive income ) 1 - - ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ ) $ See accompanying notes to unaudited condensedpro forma financial statements A - 2 PREMIER ENERGY CORP. UNAUDITED PRO FORMAINCOME STATEMENT SIX MONTHS ENDED JUNE 30 , 2010 Pro Forma Six months ended Pro Forma June 30 2010 June 30, 2010 Adjustments Notes Income Statement Operating revenues: Oil and gas production revenue $ )
